Citation Nr: 1109247	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-38 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD) from June 19, 2006 to July 19, 2007.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected PTSD from July 19, 2007.

3.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified at a video conference hearing before the undersigned acting Veterans Law Judge in November 2010.  A transcript of the hearing is included in the claims folder.

The Veteran was issued a supplemental statement of the case (SSOC) for each of the two issues on appeal in August 2010.  He submitted additional evidence in support of his claim after the SSOCs were issued in August 2010.  He also submitted a waiver of consideration of the evidence by the agency of original jurisdiction in September 2010.  See 38 C.F.R. § 20.1304(c) (2010).  Thus, the Board will consider such evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  Prior to July 19, 2007, the Veteran's service-connected PTSD was manifested by symptoms such as depressed mood, anxiety, panic attacks, and chronic sleep impairment that resulted in some occupational and social impairment.

2.  Prior to July 19, 2007, the Veteran's PTSD was not manifested by reduced reliability and productivity because of symptoms such as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; or disturbances of motivation.

3.  Since July 19, 2007, the Veteran's service-connected PTSD has caused total occupational and social impairment.

4.  Prior to July 19, 2007, the veteran's service-connected disabilities consisted of PTSD, evaluated as 30 percent disabling; postoperative duodenal ulcer with vagotomy and pyloroplasty, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and right ear hearing loss and appendectomy, both rated at a noncompensable (zero percent) level.  The combined service-connected disability rating was 50 percent.

5.  Prior to July 19, 2007, the Veteran's service-connected disabilities were not of such nature and severity as to prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent prior to July 19, 2007, for service-connected PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a disability rating of 100 percent from July 19, 2007, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010).

3.  The criteria for an award of TDIU, prior to July 19, 2007, were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from June 1966 to March 1974.  He was originally granted service connection for depressive reaction in August 1974.  He was awarded a 10 percent disability rating at the time.  The disability rating was later reduced to a noncompensable rating effective from December 1, 1977.  The Veteran was also granted service connection for postoperative duodenal ulcer with vagotomy and pyloroplasty in August 1974.  He was awarded a 20 percent disability rating that has remained in effect since that time.  

The Veteran submitted a claim for service connection for PTSD that was received on June 19, 2006.  VA treatment records for the period from June 2000 to August 2005 were obtained.  The records reflect several diagnoses of PTSD in June 2000 with a Global Assessment of Functioning (GAF) score of 60.  The Veteran was noted to be recently retired from government service.  The records reflected ongoing outpatient psychiatric treatment with appointments of approximately once every three months.  The last psychiatric clinic entry was in May 2005.  He had not been seen in almost two years and had been out of the country.  He was somewhat depressed but doing yoga and meditation with some relief in symptoms.  The impression at the time was dysthymic disorder.  The examiner said the Veteran no longer needed follow-up in the mental health clinic (MHC) as there was nothing else that could be offered in the clinic.

The Veteran submitted a private psychiatric evaluation from S. D. Webb, M.D., dated in June 2006.  Dr Webb noted the Veteran's military stressors.  She said he continued to experience significant depression and anxiety, guilt and remorse, flashbacks, nightmares, increased startle reflex, and general hypervigilance.  She related the Veteran's PTSD to his military service.  

The Veteran also submitted a statement from T. Kemp, a social worker, dated in July 2006.  He noted that he had referred the Veteran for evaluation by Dr. Webb.  He said his initial assessment and Dr. Webb's evaluation supported a primary diagnosis of PTSD with an estimated GAF score of 30-35.

Additional VA records from March 2007 to August 2007 show treatment in the MHC during that period.  In May 2007 the Veteran complained of being depressed with no motivation to do anything.  He said it took a great deal of motivation to do anything.  He said he would shake a lot and did not like to go out by himself.  He had two grown children and lived next door to his daughter.  There was no evidence of hallucinations or suicidal ideation although he said death did cross his mind.  A GAF of 70 was given.  He was seen twice in August 2007 with GAF scores of 65 and 60, respectively.

The Veteran was afforded a VA PTSD examination on July 19, 2007.  The examiner noted that the Veteran had pre-service stressors involving a personal assault as well as stressors related to his combat service as a navigator on B-52s that conducted bombing missions in Vietnam.  The Veteran lived by himself in a home that was owned by his children.  He did not work.  He trained as a photographer and would like to work in that capacity but was not good around people.  His primary activities included writing and sleeping.  He felt that sleep was the only thing that helped him with his depression.  His main stressor was financial problems.  He said he was depressed and never felt happy.  The Veteran described some panic attacks.  He was socially avoidant and had mild agoraphobia.  

The examiner said the Veteran was neat, clean and appropriately groomed.  He was oriented times three and was logical and coherent.  The examiner said the Veteran was somewhat tangential and circumstantial and it was hard to keep him focused.  There was an increase in anxiety in talking about Vietnam.  The Veteran's mood was dysphoric and his affect did not always match the content of the discussion.  There were no hallucinations, delusions, psychosis or organic brain syndrome.  Also there was no current homicidal or suicidal thoughts expressed.  The examiner said the Veteran was of average to high average intelligence but may function somewhat lower because of anxiety.  His attention and concentration appeared to be interfered with by anxiety.  His recent and remote memory was said to be good.  

The examiner said the Veteran was very psychologically complicated with his history of personal assault and his Vietnam experiences.  He said the Veteran qualified for a PTSD diagnosis based on the personal assault experience alone.  However, the Veteran's military service also exacerbated his childhood experiences and this made him more vulnerable to experience PTSD based on his military service.  The examiner said that he was not able to separate the severity of the two incidents that made up the basis for the Veteran's PTSD.  The examiner did say that the Veteran's primary diagnosis was dysthymia.  He also said the Veteran's overall GAF was 45 but was 55 with consideration of only PTSD.

The RO issued a rating decision in August 2007.  The Veteran's previous psychiatric disability, depressive reaction, was re-characterized as PTSD.  An increased rating to 30 percent was granted, effective from the date of the claim, June 19, 2006.  

The Veteran submitted a notice of disagreement (NOD) with his PTSD rating in November 2007.

The Veteran was inpatient for a PTSD treatment program from January 22, 2008, to March 7, 2008.  His admission Axis I diagnoses included PTSD and depressive disorder, not otherwise specified (NOS).  His GAF on admission was given as 50.  His discharge diagnoses included PTSD, depression, NOS, and generalized anxiety disorder (GAD).  His GAF on discharge was given as 60.  During his inpatient stay he had group and individual therapy.  His anxiety level was reported to drop from 9/10 to 3/10 and his depression level from 8/10 to 3/10.  

The Veteran was granted a temporary 100 percent rating for his PTSD based on his hospital admission and stay of over 21 days in April 2008.  The 100 percent rating was in effect from January 22, 2008, to March 31, 2008.  The previously awarded 30 percent rating was in effect from April 1, 2008.

A VA psychiatry outpatient entry for March 11, 2008, was received in June 2008.  The entry noted the Veteran's release from the PTSD program.  He reported restless sleep and that he had nightmares during the program.  He was not having flashbacks but did experience intrusive thoughts.  He was not depressed and had no suicidal or homicidal ideas.  The Veteran felt that he could not return to work because he was afraid he would have a heart attack.  It was noted that the Veteran had had heart surgery in December 2002.  The Veteran said that he had difficulties with work and felt unable to function.  He said he was afraid of people and it was hard to be with strangers.  He said he would stay in his house most of the time.  He did not like stores and said he could not be around people.  He said it made him very tired to always be on guard.  The examiner said that the Veteran was unable to function in a normal competitive work environment.  He isolates, has problems in finishing projects, gets depressed and abandons them.  A current GAF score of 45 was assigned.

The Veteran's attorney raised an informal claim for a TDIU rating on June 30, 2008.  He referred to the above noted VA treatment record.  He also submitted a private psychiatric report by J. Liss, M.D.  The report from Dr. Liss was dated in April 2008.  He noted the Veteran's military service and his retirement from government service in 1997 after a long career.  He reviewed the Veteran's past psychiatric history to include his recent involvement with a PTSD program at VA.  He also said the Veteran received Social Security benefits.  [The Board notes a request for these records was made but the reply said the Veteran was denied disability benefits and the medical records were destroyed].  

Dr. Liss reviewed the results of the Beck Depressive Inventory, Beck Anxiety Inventory, Short Michigan Alcohol Screening Test, Yale Obsessive-Compulsive Symptom Checklist, and Adult Attention-Deficit Symptom Checklist.  In regard to the alcohol and attention deficit, Dr. Liss said there was no evidence of chemical dependency or attention deficit disorder.  As to the depressive inventory he listed a number of reported findings from the Veteran that he said was consistent with modest depression.  In regard to the anxiety inventory, he said the Veteran had significant anxiety.  He further stated that, related to his PTSD symptoms, when the Veteran had panic attacks related to flashbacks, nightmares, or avoidances, he had dissociation experience and a break with reality.  

Dr. Liss noted the history of personal assault prior to service.  However, he related the Veteran's PTSD symptoms to his military experiences, particularly his many combat missions.  He also noted the Veteran's history of a gastrointestinal (GI) disorder and said the Veteran has not ever been comfortable symptomatically.  He said the Veteran had pursued a course in photography after his retirement but had not been able to handle the physical or emotional stress of working as a professional photographer.

The mental status examination showed the Veteran was alert and cooperative.  His affect was said to be depressed and anxious.  There was no evidence of formal thought or thought content disorder such as delusions or hallucinations.  Dr. Liss again noted that, when the Veteran had panic attacks with flashbacks, he would lose touch with reality and disassociation.  The Axis I diagnosis was PTSD with associated depression and anxiety caused by Vietnam combat experiences.  Dr. Liss provided a GAF of 50 and said this implied that the Veteran had significant psychiatric illness that would interfere with his work related to his background, opportunities and skills.

Dr. Liss said that the Veteran's PTSD was untreatable.  He said the content and the physical/psychological reactions remained constant.  He added that some of the Veteran's anxiety and depression could be modified with medication and therapy but not to any function level.  He said the Veteran had attempted a new occupation and a trial at work and found that he could not tolerate the stress emotionally and physically.  The Veteran was constantly tired and affected by his illness.  He concluded that the Veteran had a permanent and total disability of "100%" and was unemployable.  He repeated his statement that the Veteran could not function at a level compatible with his opportunities, background or skills.

VA treatment records for the period from April 2007 to August 2008 noted the Veteran's continued outpatient care in the psychiatric clinic as well as therapy through social work visits and group therapy.  The Veteran was noted to have GAF scores ranging from 60 to 80 throughout 2007.  However, upon his completion of the PTSD program in March 2008, he was noted to have a GAF of 45 in March 2008, as previously cited, and again in June 2008.

The Veteran was afforded a VA PTSD examination in July 2008.  The examiner said the Veteran reported his chief complaint to be depression and anxiety and that everything was overwhelming.  He experienced intrusive thoughts.  He said his difficulty sleeping had gotten worse.  He would get up in the middle of the night but would sleep approximately six hours per night.  He would take two to three naps per day.  He denied any concentration difficulties and reported that he avoided most people.  He reported ordinary experiences that would make him anxious.  The examiner said the Veteran appeared to be preoccupied with the possibility of making a mistake.  This caused the Veteran much worry and stress.

The examiner reviewed the Veteran's post-service work history.  The Veteran worked for the government from 1974 until his retirement in 1997.  He tried to do contract work for about 1-1/2 years but did not like it.  He tried substitute teaching but it was too unpredictable and too stressful.  He paid for a photography program but had never made a living as a photographer as it was too stressful to work with clients.  He used to live next door to his daughter but she had moved about 10 miles away so he saw her and his grandchildren less often.  He said he still had friends in Georgia and maintained contact through e-mail but did not socialize in his current home.  He said he needed to stay close to a bathroom due to his medical/health issue.  

The examiner reviewed the results of several assessments.  In regard to the Mississippi Scale for Combat-Related PTSD the examiner said the Veteran's score was below that of a score normally seen for PTSD and far below a combat-related PTSD.  His score was slightly higher than at his July 2007 examination.  In regard to a depression inventory, the Veteran's assessment was indicated of moderate to severe symptoms.  Finally, an anxiety assessment noted an increase of symptoms to now be moderate to severe.  The mental status examination showed the Veteran to be appropriately groomed and dressed in clothing appropriate for the interview.  The Veteran's mood was said to be mildly anxious and his affect was congruent to the mood and appropriate to content.  The examiner said the Veteran's thought processes were goal directed with no evidence of perceptual disturbances.  His speech was clear and within normal limits.  The examiner said that immediate, intermediate and delayed memory tasks were performed without error.  He said the Veteran's attention and concentration were impaired as the Veteran incorrectly spelled a five letter word backwards.  The Veteran's impulse control, judgment and insight were said to be intact.  

The examiner noted that the Veteran exhibited symptoms of PTSD and met the diagnostic criteria.  The examiner also said that, while the Veteran had a combat-related stressor, given his score on the Mississippi scale, which is specific to combat-related stress, it was highly questionable to what degree his PTSD symptomatology was specific to his Vietnam experience.  The examiner said that it was impossible to separate the Veteran's pre-service personal assault trauma from his Vietnam-related experiences in any meaningful way.  The examiner said that the Veteran's symptoms of depression continued to meet the diagnostic criteria for dysthymia, as previously diagnosed.  The examiner added that, given the Veteran's significant anxieties and worries about making mistakes and descriptions of being easily overwhelmed by the expectations of others and in dealing with people, the Veteran also met the criteria for a diagnosis of anxiety disorder, NOS.  

The examiner provided Axis I diagnoses of chronic PTSD, dysthymic disorder, and anxiety disorder, NOS.  The examiner said the Veteran's GAF was a 46 and this was based on his current occupational and social function.  He said the Veteran experienced serious impairment in his social and occupational functioning and was socially isolated and unable to engage in meaningful employment.  The examiner said the Veteran's GAF score, on the basis of PTSD alone, would be 62.

Because of the several Axis I diagnoses that had been provided to the Veteran since his claim of June 2006, his claims folder was referred for a medical opinion as to the appropriate diagnosis in September 2008.  The reviewing psychologist noted that the Veteran was originally diagnosed with depressive reaction in 1974.  His two recent VA examinations had added diagnoses of PTSD and dysthymic disorder, with the latest examination including a diagnosis of an anxiety disorder.  The psychologist said the issue was did the change in diagnosis mean a progression of a prior diagnosis, a correction of an error in a prior diagnosis, or the development of a separate and new condition.

The psychologist noted that she had reviewed the claims folder in making her assessment.  She included a detailed discussion of prior VA examinations dating back to 1974.  She also reviewed the VA treatment records and the report from Dr. Liss.  The psychologist provided a review of the Veteran's records associated with his PTSD program hospitalization.  The psychologist stated that the diagnosis of depressive reaction was an old term that was interchangeable with dysthymia.  Thus, the change from depressive reaction to dysthymia was more about medical terminology than of substance.  She said the records of the Veteran's treatment in 2007 and the last two VA examinations made it possible to confirm that the Veteran met the criteria for dysthymia.  She said the addition of a diagnosis of PTSD was a separate diagnosis that was very likely in remission or at a subclinical level prior to the Veteran's military service.  She said the Veteran was more vulnerable to PTSD due to his early childhood personal assault.  She said she concurred with the two VA examiners that it was impossible to separate the impact of the personal assault trauma and the service-related trauma.  

The psychologist noted that the Veteran's functioning had been assessed at a different level at his PTSD examinations as compared to his treatment assessments.  His treatment assessments had provided GAF scores of "46 to 45" to account for the impact of all of his diagnoses on his functioning.  The PTSD alone GAF had ranged from 55 to 62.  The psychologist said she concurred with the 2007 VA examiner's assessment that the Veteran's occupational and social relationships were seriously impacted and his symptoms rated a serious level of disturbance.  

The psychologist provided Axis I diagnoses of PTSD and dysthymia.  Dysthymia was identified as the primary disorder.  A personality disorder, NOS, was diagnosed on Axis II.  The psychologist said the Veteran's overall GAF assessment was 45 and that he experienced serious impairment in his social and occupational functioning.  She added that the Veteran was socially isolated and unable to engage in meaningful employment.  Finally, the psychologist said that the GAF for PTSD alone would be 55.

The Veteran's disability rating for his service-connected PTSD was increased to 50 percent by way of a rating decision dated in October 2008.  The RO determined that the increase was effective from July 19, 2007, the date of his first VA examination.  The 50 percent rating was in effect to January 22, 2008, when the temporary 100 percent rating was assigned, and then at the end of the temporary rating as of April 1, 2008.  

The Veteran submitted a second report from Dr. Liss in October 2008.  He took issue with the several examination and treatment reports that said the impact of the Veteran's pre-service personal assault could not be separated out from his service-related stressors.  He noted that the Veteran had recently been given a GAF of 45 and this was consistent with his prior assessment.  Dr. Liss added that he believed the Veteran's PTSD symptomatology, as related to his Vietnam stressors, rendered him 100 percent disabled and unemployable.

The Veteran submitted a formal application for a TDIU rating in December 2008.  He provided conflicting information regarding his last employment status.  He reported that his disability affected his full-time employment in September 2002, but said he last worked full-time in September 1999.  He also reported that he became too disabled to work in June 2000.  The Veteran reported his last full-time work to be with a company from November 1997 to April 1999.  The employment listed for 1999 and 2000 was as a part-time substitute teacher.  

The RO confirmed the Veteran's voluntary retirement from his government employment as of October 1997.  

The Veteran's claim for a TDIU rating was denied in July 2009.  The denial was based on the Veteran not meet the rating criteria for eligibility for a TDIU rating under 38 C.F.R. § 4.16(a) (2010) and that his case did not require referral for an extraschedular rating under 38 C.F.R. § 4.16(b).  The Veteran's disabilities at that time consisted of his PTSD, rated as 30 percent disabling prior to July 17, 2007, and 50 percent from that date; ulcer disability rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and right ear hearing loss and appendectomy, both rated at a noncompensable level.  

VA records for the period from June 2009 to April 2010 reflected continued outpatient treatment, both by psychiatric and social work, and group therapy.  A July 2009 entry noted that the Veteran was sleeping 8 hours a day but still had nightmares.  He also reported intrusive thoughts all of the time.  He had no interest and said it had been a bad winter.  There were no suicidal or homicidal ideas or plans.  He said he visited his daughter and grandchildren.  His activities were listed as photography, portraits, sports, landscapes.  He was noted to write stories and poetry.  The examiner said the last GAF was in March 2008 and listed as 45.  The current GAF was also a 45.  He was seen in the psychiatric clinic in April 2010.  His medication had run out three weeks earlier.  He reported that he could not sleep and trembled.  He said he was losing weight.  His nightmares were bothering him.  The same GAF of 45 was assigned.

The Veteran was afforded a VA PTSD examination in March 2010.  The examiner noted that the Veteran had last been evaluated in September 2008 when a file review was conducted.  The examiner noted that the Veteran's claims folder was not available for review but she had access to his electronic records and could review the outpatient records and prior examination reports.  The Veteran reported that the past winter was the worst for him.  He said he was advised to change out his light bulbs for ones that mimicked sunlight.  He did this and it helped some with his depression and general anxiety.  The Veteran attended his weekly psychotherapy group.  He said this was his only social outlet.  He continued to experience nightmares of his missions and not being prepared for the missions.  He reported continued symptoms of avoiding people and social situations.  He said going to the grocery store was stressful.

The examiner said the Veteran's grooming and hygiene were adequate.  He appeared depressed and his affect was restricted.  The examiner said the Veteran's insight and judgment appeared adequate.  His speech was within normal limits.  The Veteran was oriented times three.  His immediate recall required prompting and delayed recall was intact.  The examiner said there was mild impairment in a mental calculation task that required concentration.  The examiner said that the Veteran's current level of functioning was not more impaired than at the time of his most recent VA examinations in 2008.  She provided an Axis I diagnosis of PTSD and an Axis II diagnosis of personality disorder, NOS, specified by history.  She assigned a GAF of 45 but said a GAF based on PTSD symptoms in isolation would be 60.

The Veteran submitted VA treatment records that covered a period from January 2008 to May 2010.  Nearly all of the records were duplicates of evidence already in the claims folder; however, there were several psychiatric treatment entries that were new.  An entry from January 2009 noted that the Veteran was more depressed and withdrawn and felt that it was a seasonal problem.  He reported that he slept excessively and had a loss of interest.  He had tried light therapy with good results in the past.  His GAF at the time was 45.  An entry from February 2009 reported that the Veteran was sleeping 12 hours and had no energy.  His nightmares were active and he felt depressed.  He was not shaving or showering.  He said he was trying to be active but could not.  He still attended his weekly group.  He was also having problems with his bowels.  The examiner said that the Veteran was unable to function in a normal competitive work environment and was unable to sustain employment.  He had no energy, poor concentration, poor memory, intrusive thoughts all of the time and nightmares about flying.  The Veteran's GAF was a 38.  

The RO considered the additional evidence but confirmed the denial of the Veteran's claims.  As noted in the Introduction, the RO issued SSOCs in that regard in August 2010.  

The Veteran submitted additional VA treatment records in August, 2010.  The records covered a period from May 2010 to August 2010.  A psychiatric treatment entry from May 2010 noted that the Veteran was given a GAF of 35 at his last visit in April 2010.  His GAF remained at 35.  A psychiatric clinic note from July 2010 noted the Veteran's GAF scores from March 2008 as 45, April 1, 2010 as 45, and April 21, 2010 as 35.  The Veteran was given a GAF score of 35 at his July 2010 visit.  The Veteran was also treated as an inpatient from July 11, 2010, to July 22, 2010.  He was admitted with symptoms of depression and suicidal ideation.  His discharge diagnoses on Axis I were bipolar disorder, more depressed, and PTSD.  His GAF at the time of his discharge was 50.

The Veteran testified at his video conference hearing in November 2010.  The Veteran's attorney contended that the March 2010 VA examination was not adequate because the examiner did not have the Veteran's claims folder for review.  The Veteran, through his attorney, asserted that his symptomatology definitely warranted a 70 percent rating for his PTSD and this would fulfill the requirements for consideration of a TDIU rating.  The Veteran testified that his PTSD caused him to have panic attacks on a daily basis.  He said he would tremble and become frightened.  He said he would feel overwhelmed.  He testified that he isolated himself and found it very difficult to be around others.  He said that he did not attend to his personal hygiene as he used to and could go several days without cleaning up.  The Veteran testified about attending the PTSD program in 2008.  He thought it had helped for awhile.  

The Veteran testified that he was divorced.  His first wife had died over 20 years earlier and his later two marriages ended in divorce.  He said he had a relationship with his two children and his grandchildren.  He said he attended his weekly PTSD group and they were they only friends he had.  The Veteran felt his PTSD had gotten worse in the last year because he did not care about his writing or photography anymore.  The Veteran said he was never able to work as a photographer.  He was never referred for any type of vocational rehabilitation.  

The Veteran was asked about his other service-connected disabilities-ulcer, tinnitus, appendectomy, and right ear hearing loss, and whether they would have an impact on his ability to work.  He said that his GI disability made it hard for him to be away from a bathroom.  He said he had diarrhea all of the time because food moved fast through his system.  


II.  PTSD

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).

Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  If the evidence of record supports it, staged evaluations may also be assigned for different periods over the course of the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 30 percent disabling under Diagnostic Code 9411, prior to July 19, 2007.  Under Diagnostic Code 9411, a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is for consideration where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent evaluation is applicable where there is total occupation and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010), 

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 is defined as "Some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupations, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 - 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 41 - 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 31 - 40 is defined as "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

Rating Prior to July 19, 2007

The Veteran's depressive reaction was rated at the noncompensable level at the time of the current claim of June 19, 2006.  The RO increased the rating to 30 percent, now rated as PTSD, based on the outpatient treatment entries and the results of the July 2007 VA examination.  The VA treatment records at the time noted minor symptoms and provided GAF scores ranging from 60 to 80 based on entries dated from May 2007 to August 2007.  On examination the Veteran was noted to have symptoms of depression, panic attacks, and anxiety.  He was given an overall GAF of 45 with his PTSD-related GAF score said to be 55.  

The Board notes that this examination, as well as three later examinations separated the Veteran's PTSD GAF from his overall GAF score.  However, given the detailed review and report by the VA examiner in September 2008, the Veteran's previously service-connected depressive reaction is still present but now diagnosed as dysthymia.  Thus, any review of the Veteran's psychiatric disability will take that under consideration in determining a proper evaluation/rating.

The Veteran's symptoms from June 19, 2006, to July 19, 2007, are consistent with a 30 percent rating.  Although he was given an overall GAF of 45 at the time of his examination, the outpatient records provide a different, and less disabling assessment of the Veteran's disability.  His symptoms are not such to warrant a 50 percent or higher rating prior to July 19, 2007.  

Rating From July 19, 2007

The Veteran continued to receive outpatient treatment in the latter part of 2007 and received GAF scores at 60 or above.  However, he was then enrolled in an inpatient PTSD treatment program from January 22, 2008, to March 7, 2008.  He received intensive therapy during that period.  His GAF on discharge was a 60.  However, he was seen on an outpatient basis approximately one week later in March 2008 and his symptomatology was noted to be worse.  The examiner said that the Veteran could not function in a normal competitive environment.  A GAF of 45 was assigned at this time, but this was in addition to the assessment that the Veteran could not function, work, in a competitive environment due to his psychiatric disability.  

Dr. Liss provided a detailed examination report that was dated in April 2008.  His conclusion was that the Veteran's PTSD symptomatology resulted in a 100 percent disability.  He reported on the Veteran's social and occupational impairment.  He said the Veteran could not function at a level compatible with his opportunities, background or skills.  He concluded that the Veteran was unemployable as a result of his PTSD.  

The VA examiner from July 2008 also concluded that the Veteran was unable to engage in meaningful employment.  She added that the Veteran had a serious social impairment.  The September 2008 VA examiner review of the records resulted in identifying the Veteran's dysthymia as a modern diagnosis of his previous depressive reaction.  She diagnosed the Veteran with PTSD and dysthymia, with dysthymia being the primary illness.  She provided an overall GAF of 45.  She said the Veteran was socially isolated and unable to engage in meaningful employment.  

The Board notes that a GAF score of 45 is indicative of someone unable to keep a job.  Further, the Veteran's level of social impairment as been noted as serious with his only relationship being with his children and grandchildren.  

In short, the evidence supports a rating of 100 percent for the Veteran's PTSD and dysthymia.  The effective date is established as of the date of the July 19, 2007, VA examination.  This was the first GAF score of 45 and an indication of a more severe level of disability.  The Board notes that the Veteran received considerable higher GAF scores in the near-term, both before and after July 2007.  However, given the inpatient PTSD program that began in January 2008, the March 2008 outpatient assessment and the April 2008 report from Dr. Liss, the Board finds that the increase in level of symptomatology can be tied to the date of the VA examination.  The latter two evaluations reported on the Veteran's inability to function in a normal competitive work setting and/or maintain employment.  These assessments were buttressed by the VA reports of July and September 2008, respectively.

The Board finds support for its conclusion in the commentary provided at the time when the criteria used to evaluate mental disorders was amended in October 1996.  Specifically, it was noted that PTSD was not to be rated under a separate formula based on the frequency of symptoms particular to PTSD.  Rather, the comments noted that, it is not the symptoms, but their effects, that determine the level of impairment.  See 61 Fed. Reg. 52697 (Oct. 8, 1996).  Further, the point was again made that the severity of the effects of a mental disorder determine the rating, and that to be assigned a 100 percent rating, a mental disorder must cause total occupational and social impairment.  Id.  The evidence shows that the effects of the Veteran's service-connected mental disorders do indeed cause total occupational and, effectively, total social impairment.  

With reasonable doubt resolved in favor of the Veteran, the Board finds that a 100 percent rating for his service-connected PTSD, formerly depressive reaction/dysthymia, is in order from July 19, 2007.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

As previously established there is no basis for a disability rating in excess of 30 percent prior to July 19, 2007.


III.  TDIU

Total disability is considered to exist when there is any impairment, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service- connected disability, or rated at 70 percent for two or more service-connected disabilities with at least one disability rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Marginal employment may be held to exist, on a facts found basis, such as a sheltered workshop.  Factors to be considered include the veteran's education and employment history.  Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age is not a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Prior to July 19, 2007, the Veteran's service-connected disabilities consisted of PTSD, evaluated as 30 percent disabling; postoperative duodenal ulcer with vagotomy and pyloroplasty, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and right ear hearing loss and appendectomy, both rated at a noncompensable level.  The combined service-connected disability rating was 50 percent.

The Veteran did not meet the disability rating requirement for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) at that time.  He did have more than one service-connected disability but did not have one disability rated at 40 percent or more.  Further, he did not have a combined disability rating of 70 percent.  

It must be pointed out that the Veteran may also be entitled to TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the combined effect of his service-connected disabilities.  38 C.F.R. § 4.16(b).  

The Veteran's PTSD did interfere with his employment prior to July 19, 2007.  The above analysis details the level of such impairment and the appropriate disability rating to account for such impairment.  Other than the Veteran's PTSD, rated as 30 percent disabling, his other service-connected disabilities have not been cited as affecting his employability.  His GI-related disability is rated at the 20 percent level, unchanged since 1974.  The Veteran has said he needs to be near a bathroom after eating because food goes through him quickly but he was able to work for a period of approximately 25 years with no indication of any impairment of his employability.  His tinnitus has not been shown to affect his ability to obtain or maintain employment and the same is true of his noncompensable disabilities for right ear hearing loss and his appendectomy.  

Based on the evidence of record, the Board finds that the Veteran's service-connected disabilities did not preclude him from securing and following a substantially gainful occupation prior to July 19, 2007.  The evidence reflects that his service-connected disabilities impaired his ability to work, but not totally so in the context of the TDIU claim.  There has been no finding by a medical professional, and the evidence does not indicate, that the Veteran was unable to secure or follow a substantially gainful occupation solely as a result of service-connected disability prior to July 19, 2007.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

For all the foregoing reasons, the Board finds that the claim for entitlement to a TDIU rating, prior to July 19, 2007, must be denied and it is not necessary for the case to be submitted to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the Board's conclusion that the Veteran's PTSD has rendered him totally disabled from July 19, 2007, and because his remaining service-connected disabilities do not prevent him from securing or following a substantially gainful occupation without consideration of the effects of PTSD, it is not necessary for the Board to further discuss the TDIU for the time period from July 19, 2007.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008).

IV.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the United States Court of Veterans Appeals (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for service connection for PTSD in June 2006.  The RO wrote to the Veteran in July 2006 and informed him as to how to substantiate his claim for service connection.  The letter included the notice elements required by Dingess in regard to disability ratings and effective dates.  

Based on the later medical determinations, the Veteran's previous service-connected disability of depressive reaction was re-characterized as PTSD and evaluated as an increased rating claim.

The Veteran submitted his informal claim for a TDIU rating in June 2008.  The RO wrote to him to provide notice on how to substantiate his claim in October 2008.  The letter also included the same Dingess notice elements regarding disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish entitlement to increased ratings for his PTSD and entitlement to a TDIU rating as evidenced by his statements, the submission of evidence he believed supported his claim as well as identifying evidence for VA to obtain.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available evidence pertaining to the Veteran's claim has been obtained.  SSA records were sought but reported as destroyed.  VA records identified by the RO were obtained.  The Veteran submitted VA records, private records, and private evaluation reports in support of his claim.  He was afforded multiple VA examinations.  He testified at a video conference hearing.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected PTSD prior to July 19, 2007, is denied.

Entitlement to a 100 percent disability rating for PTSD is granted effective July 19, 2007, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU prior to July 19, 2007, is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


